Exhibit 10.1.f

Great Plains Energy Incorporated
Kansas City Power & Light Company
Annual Incentive Plan 2005

Objective


The Great Plains Energy/Kansas City Power & Light Company (KCP&L) executive
Annual Incentive Plan (Plan) is designed to reward value creation by providing
competitive incentives for the achievement of annual financial performance
goals. By providing market-competitive target awards, the Plan supports the
attraction and retention of senior executive talent critical to achieving Great
Plains Energy's strategic business objectives.



Eligible participants include executives and other key employees of Great Plains
Energy and KCP&L, as approved by the Compensation and Development Committee
(Committee) of the Board of Directors.

Target Awards


Target award levels are approved by the Committee and set as a percentage of the
executive's base salary. The percentages vary based on organizational
responsibilities and market-compilation bonus levels based on industry data. The
annual target award percentages of base salary are set forth on Appendix I
attached hereto.



EPS Performance Goal


The size of the entire award under the Plan will be determined by corporate
Earnings Per Shares (EPS). The annual corporate EPS goal is set and approved by
the Committee. The annual corporate EPS goal for the current annual incentive
plan year is set forth in Appendix II attached hereto.



The corporate EPS goal is subject to an established threshold, target and
maximum levels. The Plan will pay out at 100% at target. Fifty percent of the
incentive is payable at the threshold level of performance and 150% of the
incentive is payable at the maximum level of performance. If performance falls
below target but is above threshold, the amount of the award payable will be
below the target award level. Similarly, performance above target will result in
an award higher than target level.

Individual Incentive Awards


Individual incentive awards reflect a mix of Great Plains Energy and business
unit/department performance along with individual discretionary factors; the
current actual mix for each executive will be determined based upon his/her role
and contribution to the organization in accordance with the chart set forth on
Appendix III attached hereto. Individual awards will not be paid for executives
if the corporate EPS performance falls below the threshold level for the year.



Exceptions


The EPS targets established for the plan period are fixed for the duration
period and will only be changed upon the approval of the Committee. Each year,
the Committee will approve the annual targets.



1



--------------------------------------------------------------------------------



APPENDIX I

Great Plains Energy Incorporated
Kansas City Power & Light Company
Annual Incentive Plan 2005

Proposed Target Incentive Award Levels
(expressed as a percent of base salary)

Executive

Annual Target Award
Opportunity

Chesser

60%

Downey

45%

Bielsker

40%

Latz

40%

Nolte

30%

Riggins

30%

Wright

30%

DeStefano

30%

Easley

35%

Herdegen

35%

Moore

30%

Spring

30%

 2



--------------------------------------------------------------------------------



APPENDIX II

Great Plains Energy Incorporated
Kansas City Power & Light Company
Annual Incentive Plan 2005

EPS Target

Following is the proposed corporate target for the period January 1, 2005
through December 31, 2005:

Earnings Per Share

 

GPE Reported Earnings

Threshold - 50%

 

Target - 100%

 

Max - 150%

 

Note:  Information regarding specific threshold, target and maximum earnings
amounts is confidential and has been removed.

3



--------------------------------------------------------------------------------



 

APPENDIX III

Annual Incentive Plan 2005

Weighting of Performance Goals

 

Corporate Balanced
Scorecard

KCPL
Balanced Scorecard

Individual

Chairman & CEO

80%

0%

20%

President & COO

40%

40%

20%

Corporate Executives*

80%

0%

20%

Operations Executives

20%

60%

20%

*Bielsker, Latz, Riggins and Wright

 

4